                  Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 1 of F,s{,El}
                                                                                  13
                                                                                                                   UNIIff           .I:.fi.IES
 AO 243 (Rev. 09/17)
                                                                                                                     A   rr:   uu         il
                                                                                                                                     i,,. r+   i'fl     I?j?J;?i.rJ,
                              MoTIoN Ur{osR za U.S.C. 5 zzssTo VACATE,                  SET ASIDE, OR          CORRECT
                                                                                                                                      FEB 0 4         ZAZI        ,q.     _



                                                   SENTENCE BY A PERSON IN FEDERAL        CUSTODY                                                                 +i*i.

                                                                           District rie eJ frAQ.riC,A               lvll I UHEI-L
 United Statds District Court                                                                                                     H. pt rr
 Name                                                                                                         Docket or Case IGI-EFIK tr..,
          furder r lhich 1,ou tuere conyicted)'.


 Place of Confinement:
                       FtJarzl Ar;o n                              &z:T                  Prisoner No.:
                          rsP           deu{net                                             ?ot(Za*f                             {loar{3s(-
 LINITED STATES OF AMEzuCA                                                             MOVant   (include nante under tyhich conticred)
                                                                     V.
                                                                               Eil*-A Bni,^n (*;s*
                                                                          MOTION

     l.     (a) Name and location of court which entered the judgment of conviction you are challenging:
                    uu;kd fftrEs O;s{*ie* 7=o- Nad                                          lyltpw

           (b) Criminal docket or case number (if you              know): Ag- t b          -O43fG Ye #
           (a) Date of the judgment of conviction             (if you know): Of  '
                                                                                   l-      7, Lat *
           (b) Date of       sentencing: :fiafu&-
     3.    Length of       sentence:                  '3     t/ea--l       -

     4.    Nature of crime (all counts):

                 r;t/ey;:"";i                          t   ? {-r'c" 'f eol, +^- qz?-c?)                              aA               /Jnut
               /+r*          rhtul
    5.     (a) What was your plea? (Check                  one)                 , -/
                   (l)'Not guilty           l -3 .                (2) Guilry   W                (3) Nolo contendere (no contest)                 l]-l
           (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
           what did you plead guilty to and what did you plead not guilty to?



                                                             N/w

,tlX       If you went to trial, what kind of trial did you have? (Check one)                        ;ury[-]l                  Judge only [.-_]l


    7.     Did you testifr at a pretrial hearing, trial, or post-trial hearing?            ves[l                               NoW
                                                                                                                                               Page 2   of   13
                Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 2 of 13

AO 243   (Rev.09/17)                        '
    8.    Did you appeal from the judgment of conviction?
                                                                                           ""{
    9.    If you {id appeal, answer the following:
         . (a) Name of court:
                                        t
          (b) Docket     or case number (if you know):
          (c) Result:
          (d)   Date of result (if you knori,):
          (e) Citation to the case (if you know):
          (f) Grounds raised:




                 If "Yes,"   answer the following:
                 (1) Docket or case number (if you know):
                 (2)   Result:              .

                 (3) Date of result (if you know):
                 (4)titation   to the casg (if you know):
                 (5) Grounds raised:




  10.     Other than the direct appea_]p"listed above, have you previously filed any other motions, petitions, or applications,

           v..ff *"E '
          concerning this judgmepr/5f cgnviction in any  r court?



          If your answer to Question 10 was "Yes," give the following information:
          (a) ( 1 ) i.tru*. of court: t
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):




                                                                                                                     Page 3   of l3
                Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 3 of 13

AO 243 (Rev. 09/l 7)

               (4) Nature of the proceeding:
               (5) Grounds raised:



                                                              iltw

               (6)     Did you receive a hearing where evidence was given on your              petition, or application?
                          Yes    l.l-l
               (7)     Result:
               (8)     Date of result (if you know):
         (b) If you filed any second motion, petition, or appli              ve the same information:
              (1) Name of court: t
              (2) Docket of case number (if you know):
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




              (6) Did      you receive a hearing where evidence wal givpr on your motion, petition, or application?
        '                 Yesl-,l NoE                            N Ill)
              (7) Result:                                        t
              (8) Date of result (if you know):
         (c) Did you      appeal to a federal appellate court having jurisdiction      the action taken on your motion, petition,
         or application?
              (1) Iirst    petition:           y.r[     l     NoE
                                         t
        - (2) Second petition:                ves   I
        (d) Ifyou did not appeal from the action on any                 petition, or application, explain briefly why you did not:




                                                                                                                           Page4   of   13
               Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 4 of 13

AO 243 (Rev. 09/17)



  12.    For this trtotion, state every ground on which you claim that you are being held in violation of the Constitution,
        .laws, or treaties of the UnitBd States. Affach additional pages if you have more than four grounds. State the facts
         supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE:


         (a) Supporting      facts (Do not argue or cite law. Just state the specific facts that support vour claim.):




                                      d ben;ed 4,**'e fuavJ fu\ fu^d-'*
                                                                     /hq
                                       {rucn;t uk, l+,,nt*t fr;t"J k
                                          ,idt?""/t f re/rial fn(p)hr"# *) aftl
                                          ra1.tr€- b \f uFftt A ewdo"nCo. Jea ilna   a>,
                                                                              il.a f,hs\
                                           h Aa hyefitC ttttnP *,-d"rr*1
        (b) Direct Appeal of Ground One:
            (l) If you appealed from the judgnent of conviction, did you          raise this issue?
                      ' vesl-l NoW
             (2)      If you did not raise this issue in your direct appeal, explain why:


                                        v/.          "r^k-{          Nul-
        (c) Post-Conviction Proceedings:
             (1)      Did you raise this issue in *yfost-conviction motion, petition, or application?
                      ' v.sl_l y"El'
             (2)      If you answer to Question (c)(1) is "Yes," state:
             Type of motion or petition:
             Name and location of the court where the motion or oetition was


             Docket or case number (if you know):
             Dateof the court's decision:
             Result (attach a copy ofthe court's opinion or order, ifavailable):




             (3)      Did you receive a hearing   onryt   motion, petition, or application?
                         vesn NoW
                                                                                                                         Page 5   of   13
              Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 5 of 13

AO 243 (Rev 091t7)

             (4) Pid you appeal from
                        ves   lll       No
             (5)     If your answer to Questign      4) is "Yes," did you raise the issue in   the. appeal?

                         Yes           No


             (6)     If your answer to Question (c)( ) is "Yes," state:
             Name and location of the court where the appeal was filed:


             Docket or case number (if you know):
             Date of the court's decision:
             Result (attach a copy of the'court's opinion or order, if available):




                                                                              is "No," explain why you did not appeal or raise this
             ISSUE:




             Supporting facts (Do not argue or         law.   Just state the specific facts that support your claim.):



                                        4A ;nd;*{r<,--/ A"trJ 4" ,r h}t
                                      O (tur
                                                        0 fr44^=          ,



                                    @ {k           fr'o}u*t b6$; t [*. AJul lb q
                                 '             fiJrd {^ Ler>r* dsAc't} /Woh4
                              @ a4 l.*                           ,Aa,vtr          eilaLlAd ,f;U{/ffi
        (b) Direct Appeal of Ground Two:
             (1)     If you appealed from the judgment of conviction, did you raise this issue?
                        Yes            *o{



                                                                                                                         Page 6   of   13
               Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 6 of 13

AO 243 (Rev. 09117)

                      -
                                         I
        ,     (2)     If you did not raise this issue in your direct appeal, explain why:



         (c) Post-Conviction Proceedings:
              (1)     Did you raise tfris issufiYrqrfiG-conviction moti on, petition, or         appl i cation?



              (2)
                      -   Yes   n
                      If you answer to Question (c)(1) is "Yes,"   state:

              Type of motion or petition:
              Name and location of the court where the motion or petition


              Docket or case number (if you know):
              Date of the court's decision:
              Result (attach a copy ofthe court's opinion or order, ifavailable):




             (3)      Did you receive   a hearing on your motion, petition, or application?

                          vesl   l       Not
             (4)      Did you appeal from the denial of your motion, petition, or application?
                      ' yesl             No[|
             (5)      If your answer to Question (c)( ) is "Yes," did you raise the   ,p!"irfleV."lZ
                          Yesll Nof]                                               /        r'
             (6)      If your answer to Question (c)(a) is "Yes," state:
             Name and location of the court where the appeal was filed:


             DocKet or case number(if you know):
             Date of the court's decision:
             Result (attach a copy of the court's opinion or order, if available):




             (7)      If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
             issue:


                                                                        IUft

                                                                                                                       Page 7   of   13
               Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 7 of 13

AO 243 (Rev. 09/17)

GROUND TIIREE:


         (a) Supporting facts (Do not argue or cite law.        Just state       specific facts that support your claim.):




        '(b) Direct Appeal of Ground Three:
              (1)     If you appealed from the judgment of conviction, id you raise this issue?
                         yesl-      l        NoE
              (2)     If you did not raise this issue in your direct            explain why:




        {c) Post-Conviction             Proceedin   gs :

             (1)      Did you raise this issue in any post-conviction mot          , petition, or application?
                         Yes                 *"F
             (2)      If you answer to Question (c)(1) is "Yes,"   state:

             Type of motion or petition:
             Name and location of the court where the motion or petition


             Docket or case number (if you know):
             Date of the court's         decision:                                         ':




             Result (attach a copy of thdcourt's opinion or order,          if available



             (3)      Did you receive alearing on your motion, petition, or application?
                         ves   l-_l          No   ff
             (4)      Did you appeal from the denial of your motion, petition, or application?
                         yes   [-l           NoI
             (5)      If your answer to Question (c)( ) is "Yes," did you raise the issue in the appeal?
                          y.sl  l       No        fI
                                                                                                                             Page 8   of   13
              Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 8 of 13

AO243 (Rev. 091t7)   .

             (6)     If your answer to Question (      4) is "Yes," state:
             Name and location of the court              the aopeal was filed:


             Docket or case number (if you
             Date of the court's decision:
             R.rrjt      (attach a copy ofithe court     inion or order, if available):




             (7)     If your answer to Question (c      ) or Question (c)(5)   is'No," explain why you did notappeal or raise this
             issue:




GROUND FOUR:


        (a) Supporting facts (Do not argue or cite w.J              state the specific facts that support your claim.):




       (b) Direct Appeal of Ground           Four:                  .

            (1)      If you appealed from the judgment of conviqtion, did you raise this issue?
                          YesJ-l NoE
            (2)          you did not raise this issue in your direct appeal, explain why:
                  -If



       (c) Post-Conviction Proceedings:
            (1)      Did you raise this issue in any post-conviction motion, petition, or application?
                          Yes            Notr
            (2) .lf you answer to Question (c)(1) is "Yes,"       state:



                                                                                                                          Page 9   of   13
                Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 9 of 13

AO 243 (Rev.   09/17)                     t
               Type of motion or petition:
               Name and location of the court where the            n or petition was filed:



               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach a copy otthe court's opinion        order,    if available):



               (3)      Did you receive a hea$ng on your mot      , petition, or application?
                           v.,   [--l     NoE
               (4)      Did you appeal from the denial of your      ion, petition, or application?
                     '     Yes            Y"t
               (5)      If your answer to Question (c)(4) is "Y   " did you raise the issue in the appeal?
                           yesl_l         NoE
               (6)      If your answer to Question (c)(4) is "Y   " state:
               Name and location of the court where the a          I was filed:


               Docket or case number (if you know):
               Date of the court's deciiion:
               Result (attach a copy of the court's opinion or          ,   if available):



               (7)   If your answer to Question (c)(a) or              (c)(5) is "No," explain why you did not appeal or raise this
               issue;




 I   3.   Is there any ground in this motion that you have not previously presented in some federal court? If so, which
          ground or grounds have not been presented, and state your reasons for not presenting them:


                                              /a*l Z Bou ira*Aefrrz                                          l**^*        I
                                               .ai N'b/ E''h g/ (aJ


                                                                                                                        Page l0   of   13
                 Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 10 of 13

AO 243 (Rev. 09/17)

     14. Do you have any motion,       petition, or appeal now               (filed and not decided yet) in any court forthe
           you are challenging?           Yesl      l           No
           If "Yes," state the name and looation of the court, the docket or       case number, the type of proceeding, and the

           issues raised.




 15.       Give the name and address, if known, of each attorney who represented you in the following stages of the
          judgment you are challenging:
          (a) At th? preliminary hearing:


          (b) At the arraignment and plea:
                                                             rrl*
                                                        4                      fru*hr N
          (c) At    the hial:


          (d) At sdhtencing:
                                                        Jal^\
          (e) On appeal:
                                                                  P/#
          (0     In any post-conviction proceeding:

                                                                     N/e
                 On appeal from any ruling against you in a post-conviction proceeding:
          .(g)



 1   6.   Were you sentenced on more than one court of an            indictmqLor    on more than one indictment, -in the same court
          andatthesametime?                  Yesl-.      I        NoW
 17   .   Do you tpve any future sentence to serve after you co-pplete the sentence for the judgment that you             are

          .challenging2 Y* [                             Nov
          (a) If so, give name and location of court that imposed the other         sentence you   will serve in the future:



          (b) Give the    date the other sentence was imposed:
          (c) Give the length of the other sentence:
          (d) Havdyou filed, or do yeu plan to file,         any motion, petition, or applicaJlon that challenges the judgment or
          sentence to be served in the future   ?              Y". l.l          *" E/

                                                                                                                                Pagellof13
              Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 11 of 13

AO 243 (Rev. 09/17)


  18.      TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
           why the one-year statute of limitations as contained in 28 U.S.C. S 2255 does not bar your motion.*




                                                      /Yt",r*,+      .Jh,trd        h       ?614-          {
                                                        eg,Ah+U Tbt(,^f. J<e                           lyvrto
                                                        k      .{tbn"ff h*              /*l            rrtprre*,J,^l




     * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. $ 2255,
     paragraph fiprovides in partthat:
       .A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest   of-
              (l)  the date on which the judgment of conviction became final;
              (2) the date on which the impediment to making a motion created by governmental action in violation of
              the Constitution or laws of{he United States is removed, if the movant was prevented from making such a
              motion by such governmental action;
              (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
              been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
              revidW; or
       .      (4) the date on which the facts supporting the claim or claims presented could have been discovered
              through the exercise ofdue diligence.


                                                                                                                 Page 12   of   13
            Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 12 of 13




                                     !



Therefore. movant asks that the Court grant the followins relief:



or any other relief to which movant may be entitled.




I declare (or certifr, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under J8 U.S.C. $ 2255was placedinthe prison mailing system
                                                                      ""         t   / Zg/ Z/


Executed(signed)"           If1'z(                                      ,ou,


                                                                        .,a
                                                                        Signature of Movant



lf the person signing is not movant,     state relationship to movant and explain why movant is not signing this motion.




                                                                                                                     Page 13   of   13
Case 1:16-cr-04356-JCH-KBM Document 80 Filed 02/04/21 Page 13 of 13

                                                                   c'\q

                                                                  \!\
                                                                                              \i
                                                                                                    ji\
                                                                                                     -                '\.
                                                                                                                                        l}t
                                                                                                                                        t'l      1
                                                                                                                                        s.o
                                                                   rT.                                                r**f,|
                                                                   T:b                                                \,                q
                                                                   ?'
                                                                            \.                 j:
                                                                                                                            '.J { rl=
                                                                       \\.\
                                                                                       .'.:



                                                                       s                                              Fi'..     1,


                                                                   6    .t
                                                                                               '*b       '...         \ F{.
                                                                                                                      rif   \ tt-.
                                                                                                                              l&\--11
                                                                   :4\                                                 i.
                                                                                                                       4-r
                                                                                                                            i.,:
                                                                                                                                   ',
                                                                       -"1E"
                                                                       {i                           \"
                                                                                                                       €                r\-
                                                                                                    7                                   \ AT',
                                                                 Nr,                                                  \   *\r)T
                                                                                                                                         \'r

                                                                  -,
                                                                  .f
                                                                        \i
                                                                                                    qI
                                                                                                    i,          "r.       e. f\
                                                                                                                            \i.
                                                                                                                                         -J



                                                                   .'\r ('
                                                                       :/'1                         Ats'                  ql             r'
                                                                                                                                         \r_
                                                                                                    c*.
                                                                                 i(:
                                                                   \i\}i;                           \"{r
                                                                                                                                         .r}.
                                                                                                     V                                   x  i{
                                                                        h.l                                                              \-.
                                                                                                                                         q-e
                                                                       {_)                                                                  .i


                                                                                                                                              'X-k
                                                                                                                                                 tF-

                                                                                                                                            f'\

                                                   kl                                                                                       bj
                                                   tdv
                                                    ur,                                                                                     t*J
                                                                                                                                            (-r
                                                    x#                                                                                          I



                        \rt
                                                                                                                                                     I
                                                   (."      rr

                        ( ni'
                         $     irI

                        Ir\"                        -J,
                            v Xf
              Ia
              r*,

              "-/Y                         !i Glf
                                                    --{t-


               ,d L
               W(-)'ti:\
                                            r-(
               C             d:                      \ j,
               rJ
                                           rt!*/
             --.g\ {l1
                    '        f-r-(i
                                           ',\.
                                                    ctn
                                                    j
                                            ')      'F
              '€' Li1
              -t d\ c.. it\'f
              4 ""i + 4.4
                 e_ f-ry 'qrl:
                 f't
                 ,.       ,itr        " {*
                                      /-ft           l'
               {:
               .\?,
               ^\ i   'l C-.'' r'
                                      .l   r, H*-
                \i ,\-/'       \.
                                                            r1




               '\\-      ;'
               n( \
               \rP
                                                     t**-
              -., t.-         *+r"                  ,*\


                             !*
                             "i:*                   {:
